





CITATION: R. v. Evans, 2011
      ONCA 241



DATE:  20110328



DOCKET: C50318



COURT OF APPEAL FOR ONTARIO



Doherty, LaForme and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Michael Evans



Appellant



Catriona Verner, for appellant



Kim Crosbie, for the respondent



Heard:  March 25, 2011



On appeal from the sentence imposed by Justice Michelle Fuerst
          of the Superior Court of Justice dated March 14, 2008.



APPEAL BOOK ENDORSEMENT



[1]

We see no error.  The crux of the trial judges analysis as it relates
    to the reasonable possibility of eventual control in the community of the risk
    of reoffending appears in paras. 112 to 128 of her reasons.  We see nothing in
    the trial judges analysis that contradicts the approach taken in cases like
R.
    v. Payne
, at para. 138.

[2]

The trial judge, in the circumstances of this case, was not prepared to
    accept that the appellants risk of reoffending could be satisfactorily
    addressed through the controls available under an order made by the Parole
    Board.  We see no basis upon which to interfere with that assessment.

[3]

The appeal must be dismissed.


